Citation Nr: 1628964	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  05-33 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for chronic muscular neck pain, status post cervical strain, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1991 to November 1999.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2011, the Veteran testified before the undersigned at a videoconference hearing; a transcript of that hearing is of record.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The Board denied the claim in September 2011, but vacated that decision in March 2014 pursuant to National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  In April 2014, the Board again denied the claim.  In January 2015, the United States Court of Appeals for Veterans Claims granted a joint motion for partial remand, vacating that portion of the April 2014 Board decision that denied the claim for an increased rating for chronic muscular neck pain due to the Veteran's assertions that he had additional functional loss due to flare-ups which had not been considered by the prior VA examiners.  The case was remanded to the Board in order to obtain a new VA examination.  There were multiple other determinations in the May 2014 Board decision which the parties to the joint motion indicated should not be disturbed and these matters are therefore not currently before the Board.

In an August 2015 remand, the Board noted that a VA examination had been held in November 2014, after the April 2014 Board decision and prior to the January 2015 joint motion.  The Board therefore remanded the issue so that the agency of original jurisdiction could review the examiner report evidence in the first instance and issue a supplemental statement of the case.  A supplemental statement of the case was issued in October 2015, and the case has now been returned to the Board.

The Board also notes that the April 2014 decision remanded the claims of entitlement to: an initial compensable disability rating, prior to September 20, 2007, for pseudofolliculitis barbae (PFB); an initial disability rating in excess of 10 percent, from September 20, 2007, for PFB; service connection for erectile dysfunction, to include as secondary to service-connected disabilities; and service connection for insomnia, to include as secondary to service-connected disabilities.  These issues have yet to be returned to the Board for adjudication.


FINDING OF FACT

Chronic muscular neck pain, status post cervical strain, is not productive of severe limitation of motion, or severe intervertebral disc syndrome, with recurring attacks with intermittent relief; it does not involve ankylosis; and it does not result in forward cervical spine flexion limited to 15 degrees or less, incapacitating episodes, or associated objective neurologic abnormalities.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 20 percent for chronic muscular neck pain, status post cervical strain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2015); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5287, 5290, 5293 (effective prior to September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction, even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters provided in April 2008 and September 2008.  These documents provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claim and the issue has been since readjudicated.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment, VA and private medical treatment records, and Social Security records.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Such examinations have been held, the findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

At the February 2011 Board hearing, the undersigned clarified the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II.  Chronic Muscular Neck Pain, Status Post Cervical Strain

The Veteran claims he is entitled to a disability rating in excess of the currently assigned 20 percent for his chronic muscular neck pain, status post cervical strain.  At the February 2011 Board hearing, he stated that he has neck pain when he tilts his neck in certain ways, including turning from left to right.  Board Hearing Transcript 7.  He stated that it affects his ability to drive, play sports, and participate in leisure activities.  Id. at 9.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain may therefore be rated at the same level as functional loss where motion is impeded.

The Veteran submitted his claim in July 2003.  Prior to and during the pendency of the Veteran's claim, the regulations pertaining to evaluation of disabilities of the spine were amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) (effective September 23, 2002); See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  The changes made effective September 23, 2002, involve only changes to the rating of intervertebral disc syndrome (IVDS), rating this disability based on the occurrence of incapacitating episodes.  

The second change, effective September 26, 2003, renumbered all of the spine diagnostic codes, and provides for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Because both criteria were effective during the period of consideration for this case, the Board must determine whether the revised version is more favorable to the Veteran.  See VAOPGCPREC 7-2003.  However, even if the revised version is more favorable, the reach of the new criteria can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000.

Diagnostic Code 5287, in effect prior to September 26, 2003, provided ratings based on ankylosis of the cervical spine.  Favorable ankylosis of the cervical spine is to be rated 30 percent disabling.  Unfavorable ankylosis of the cervical spine is to be rated 40 percent disabling, which is the maximum rating under that code.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).
Diagnostic Code 5290, in effect prior to September 26, 2003, provided ratings based on limitation of motion of the cervical spine.  Moderate limitation of motion of the cervical spine is to be rated 20 percent disabling.  Severe limitation of motion of the cervical spine is to be rated 30 percent disabling, which is the maximum rating under that code.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Under Diagnostic Code 5293, in effect prior to September 23, 2002, for intervertebral disc syndrome, a 60 percent rating was assigned for pronounced, persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  A 40 percent rating was assigned for severe, recurring attacks with intermittent relief.  A 20 percent rating was assigned for moderate, recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the revised criteria effective from September 23, 2002, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5393, as amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  

Under the revised criteria of VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note (6) (2015).  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).  

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of 30 degrees or less; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  A 30 percent rating is warranted for forward flexion of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1) (2015).

In this case, the Board has reviewed all of the Veteran's medical records and applied the relevant regulations, and finds that a rating in excess of 20 percent for chronic muscular neck pain, status post cervical strain, is not warranted.

The report of a December 2003 VA examination shows that the Veteran reported complaints of cervical spine problems since a motor vehicle accident resulting in a whiplash injury in service.  He reported having continuous pain in the cervical spine, which he rated as 4 to 5 in severity out of 10.  He reported having popping in the neck and some radiation of symptoms to the left elbow.  He had flares of pain that increased to 8 at least two times per week, lasting one to two hours.  On examination the neck was supple, and range of motion demonstrated flexion of 30 degrees with slight pain; and extension of 25 degrees.  Lateral flexion was to 40 degrees bilaterally and rotation was 45 degrees bilaterally.  The assessment was cervical strain with mild to moderate impairment related to pain.

During a September 2007 VA examination the Veteran reported he had severe cervical pain on a daily basis that worsened with range of motion and hyperextension.  He reported having pain and popping in the neck with pain and numbness that radiated to the bilateral arms.  He reported having severe functional impairment that was progressively worsening since onset.  The Veteran treated the condition with Tylenol and Robaxin with no history of hospitalization or surgery.  Examination of the cervical spine revealed that there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The Veteran's posture and head position were both normal.  There were no abnormal spinal curvatures.  Motor examination showed normal findings including muscle tone and there was no muscle atrophy.  Sensory and reflex examination was normal.  Range of motion of the cervical spine showed flexion from zero to 20 degrees with pain beginning at 18 degrees and ending at 15 degrees, both active and passive.  Extension was from zero to 30 degrees with pain beginning at 20 degrees and ending at 15 degrees, active and passive.  Left lateral flexion was from zero to 30 degrees, with pain beginning at 25 degrees and ending at 20 degrees.  Right lateral flexion was from zero to 25 degrees, with pain beginning at 20 degrees and ending at 15 degrees.  Left lateral rotation was from zero to 20 degrees, with pain beginning at zero degrees.  Right lateral rotation was from zero to 30 degrees, with pain beginning at zero degrees.  

Diagnostic testing included CT examination at C1-T1, which showed mild spondylotic changes of the spine.  The examination contains an impression and diagnosis of mild spondylotic changes.  The report noted that the Veteran was currently employed as a full-time mail carrier.  The report contains a summary noting there were significant effects of the cervical spine disability on the Veteran's usual occupation.  Effects of the disability on his usual daily activities were listed, which ranged predominantly from no effect to moderate effects.


During a March 2010 VA examination, the Veteran reported that he had moderate spasmodic neck pain, with stiffness and tiredness.  He had flare-ups about five times per month, and was being treated.  The Veteran reported he had a history of fatigue, decreased motion, stiffness, weakness, and spasm, with severe flare-ups weekly lasting hours.  On examination the Veteran had normal posture, head position, and symmetry, and no abnormal curvatures.  The Veteran had no spasm, atrophy or weakness.  He exhibited guarding, tenderness, and pain on motion to the left.  Motor examination of the upper extremities was normal with active movement against full resistance; and sensory and reflex examination of the upper extremities was normal.  Active range of motion included flexion and extension both from zero to 20 degrees; left lateral flexion and rotation, and right lateral rotation, were all to 30 degrees; and right lateral flexion was from zero to 20 degrees.  There was objective evidence of pain on active range of motion. Repetitive motion did not result in pain, and there was no additional limitation in range of motion after three repetitions.  The report concludes with an impression of no disc herniation; minimal suspicious neural foraminal encroachment on the left at C2-4 and bilateral at C3-4; and a diagnosis of cervical strain and cervical spasm.  The examiner opined that the disability resulted in significant effects on the Veteran's usual occupation due to pain; and in effects on his daily activities ranging predominantly from none to moderate, except that it prevented participation in sports.

The Veteran also attended a VA examination in November 2014 with a VA nurse practitioner who reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported having necks spasms "all the time" and that it was hard to open his mouth all the way because of the spasms and hard to chew because of neck pain.  He reported that he must be driven around because of his limited neck range of motion and that he cannot hold his neck in a certain position for long periods of time and has to hire his barber to come to his home because it takes so long to cut his hair because of moving his neck.  He stated that he takes oral pain medication throughout the day and that the pain never goes away.  He did not report that flare-ups impacted the function of the neck.  The examiner found that the Veteran had a diagnosis of degenerative arthritis of the spine.  Range of motion testing found forward flexion to 30 degrees, with objective evidence of painful motion at zero degrees, and extension to 15 degrees, with objective evidence of painful motion at zero degrees.  The Veteran did not perform repetitive-use testing because it was too painful.  The Veteran had localized tenderness or pain to palpation and muscle spasms and guarding not resulting in abnormal gait or contour.  There was no ankylosis of the spine and no radicular pain or other neurologic abnormalities.  The examiner found that the Veteran did not have IVDS and that his neck condition did not impact his ability to work.  She also found that there was no medical evidence showing that weakness, fatigability, pain, or incoordination would limit functional ability during flare ups or repetitive use.

The Board has also reviewed the remainder of the pertinent competent medical evidence of record, which includes occasional complaints and treatment for radiating neck pain, and finds nothing inconsistent with the comprehensive findings from the three VA examinations of the cervical spine discussed above.  

In light of the rating criteria in effect prior to September 26, 2003, on review of the competent evidence on file the Board finds that the evidence does not demonstrate that the cervical spine symptoms are productive of favorable ankylosis of the cervical spine, or of severe limitation of motion of the cervical spine, or of severe, recurring attacks of intervertebral disc syndrome with intermittent relief, so as to warrant a disability rating in excess of 20 percent under relevant the rating criteria, even after consideration of pain, weakness and other symptoms described in DeLuca.  38 C.F.R. § 4.71a, Diagnostic Code 5287, 5290, 5293 (2003). 
 
In light of the rating criteria in effect from September 26, 2003, on review of the competent evidence on file the Board finds that the evidence does not demonstrate that the cervical spine symptoms are productive of forward flexion of the cervical spine limited to 15 degrees or less, or of favorable ankylosis of the entire cervical spine, so as to warrant assigning the disability a 30 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a (2015).

The Board acknowledges that the Veteran reported pain at 15 degrees at the September 2007 VA examination and pain at zero degrees at the November 2014 VA examination.  However, without evidence of further physical restriction or painful motion that restricts functional motion in excess of that found on examination, pain, alone, does not provide an additional basis for a higher evaluation.  While the Board acknowledges that the appellant's cervical spine disability causes pain, the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  In this case, the Veteran's pain has not been shown to affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss which would allow for a higher disability rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  At all of the Veteran's VA examinations, the range of motion of flexion was at least to 20 degrees.  The Board further notes that while the Veteran was unwilling to perform repetitive motion testing at the November 2014 VA examination due to pain, this does not provide sufficient evidence that he is incapable of performing repetitive motion, and the examiner did not indicate any objective evidence that pain was actually preventing function.  At the prior March 2010 VA examination, the Veteran was able to perform repetitive motion without objective evidence of pain, or any further limitation of motion.

The Board has also considered whether the evidence shows any further evidence of functional loss due to flare-ups of the Veteran's cervical spine disorder.  Where there is medical evidence of flare-ups, an examination must include an opinion as to whether there is additional limitation of motion or additional functional loss during flare-ups.  See Mitchell, 25 Vet. App. at 43-44; Deluca, 8 Vet. App. at 206.  At the December 2003 VA examination, the Veteran reported flare ups that caused an additional limitation of motion of up to 25 percent.  At the September 2007 VA examination, the Veteran also reported flare-ups which occurred weekly and stated that he was unable to turn his neck at all during such flare-ups.  At the March 2010 VA examination, the Veteran reported having flare-ups about five times a month and stated that they caused difficulty in his range of motion and ability to perform his job, but no further estimate of the amount of functional limitation was given.  At the most recent VA examination, held in November 2014, the Veteran denied having any flare-ups that impacted the function of his neck.  The examiner nevertheless still addressed whether there would be functional impact during a flare up, but found no medical evidence showing that weakness, fatigability, pain, or incoordination would limit functional ability during flare-ups or after repetitive use.  The Board finds that the November 2014 VA examination adequately addressed the issue of flare-ups sufficient to satisfy the requirements of Deluca.  Deluca, 8 Vet. App. at 206.  While the Veteran has asserted both that flare-ups cause him to lose 25 percent of his range of motion and that they cause him to lose all ability to move his neck, the Board finds that these assertions are not supported by the medical evidence.  The Veteran's VA treatment records show no reports of such severe incapacitation due to a flare-up, nor has the clinical evidence found on examination indicated that the Veteran would have limitation to such an extent.  Furthermore, the Veteran contradicted these assertions at the November 2014 when he denied any flare-ups that impacted function.  The Board finds that the Veteran's assertions are not credible in light of the other medical evidence of record, and are outweighed by medical opinion of the November 2014 VA examiner.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  There is no clinical medical evidence of functional loss or additional degrees of range of motion loss due to flare-ups of pain, and the weight of the most probative evidence is against finding that a higher rating is warranted due to flare-ups.  38 U.S.C.A. § 7104(d)(1); Mitchell, 25 Vet. App. at 43-44; Deluca, 8 Vet. App. at 206.

Although the Veteran reported pain and numbness that radiated to the bilateral arms during the September 2007 VA examination, the Veteran was not diagnosed with any neurological disability of as a result of his neck disability at that time.  The November 2014 specifically noted that there were no neurological abnormalities, and the Veteran's medical treatment records do not show any associated objective neurologic abnormalities so as to warrant a separate evaluation on that account.  

The evidence also does not show symptoms productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Thus, a rating in excess of 20 percent for intervertebral disc syndrome based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

In light of the holding in Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, the symptoms of Veteran's cervical spine disability remained relatively constant throughout the course of the period of appeal and at no point were more disabling than reflected by the evaluations in effect or granted here above.  The Board has not assigned staged ratings as the factual findings do not show distinct time periods that the Veteran's disability warranted different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, the preponderance of the evidence establishes that the Veteran's service-connected neck disability does not meet the criteria for a rating higher than 10 percent, and the reasonable doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Extraschedular Consideration

The Board has also considered whether the Veteran's service-connected disabilities warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  All steps must be met to justify referral.  Under the first step there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Based on the above discussions, the symptoms associated with the Veteran's cervical spine disability include pain, limitation of motion, popping, fatigue, decreased motion, stiffness, weakness, spasms, flare-ups, spasms, guarding, and tenderness, and are not shown to cause any impairment that is not already contemplated by the rating criteria.  The Board acknowledges the Veteran's assertions that his pain is distracting in his daily life, including that it makes it harder for him to chew food and that he asks his barber to come to his home to cut his hair.  The Board sympathizes with the Veteran, but does not find that these constitute functional impairments beyond what could be reasonably expected with the severe pain of his cervical spine disability.  While the November 2014 VA examiner found that the Veteran's cervical spine disorder did not impact his ability to work, two of the VA examiners did find that the disability had "significant effects" on the Veteran's occupational functioning.  The Board has considered this, but VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The evaluations assigned to the Veteran's cervical spine disorder are, therefore, reflective of an impact on the Veteran's occupational functioning.  The Board finds no evidence that the occupational impact of the Veteran's cervical spine disability alone has been greater than that which is already compensated by the schedular rating.  

There is also no current allegation by the Veteran indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities with his chronic muscular neck pain.  See Yancy v. McDonald, 27 Vet. App. 484, 490 (2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record.); Johnson v. McDonald, 762 F.3d 1362 (2014).  Furthermore, the Veteran has already been granted entitlement to a total disability rating based on individual unemployability in the April 2014 Board decision, which acknowledges the functional impairment caused by his collective service-connected disabilities.

As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate.  Therefore, referral for the assignment of extraschedular disability rating is not warranted.


ORDER

A disability rating in excess of 20 percent for chronic muscular neck pain, status post cervical strain, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


